Exhibit 10.3

SPS COMMERCE, INC.

Non-Statutory Stock Option Agreement

Under the 2010 Equity Incentive Plan (Employee)

SPS Commerce, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants an Option to purchase shares of the Company’s common
stock to you, the Optionee named below. The terms and conditions of the Option
Award are set forth in this Agreement, consisting of this cover page and the
Option Terms and Conditions on the following pages, and in the Plan document
which is attached.

 

Name of Optionee: **[                                    ]    No. of Shares
Covered: **[            ]    Date of Grant:                         , 20        
Exercise Price Per Share: $**[            ]    Expiration Date:
                        , 20         Vesting and Exercise Schedule:    Dates   

Portion of Shares as to Which

Option Becomes Vested and Exercisable

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document, a copy of which is attached. You acknowledge
that you have reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 

OPTIONEE:       SPS COMMERCE, INC.         By:                             
                                         
                                               
Title:                                                                      
                                       



--------------------------------------------------------------------------------

SPS Commerce, Inc.

2010 Equity Incentive Plan

Non-Statutory Stock Option Agreement

Option Terms and Conditions*

 

1. Non-Qualified Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code and
will be interpreted accordingly.

 

2. Vesting and Exercise Schedule. This Option will vest and become exercisable
as to the number of Shares and on the dates specified in the Vesting and
Exercise Schedule on the cover page to this Agreement, so long as your Service
to the Company does not end. The Vesting and Exercise Schedule is cumulative,
meaning that to the extent the Option has not already been exercised and has not
expired, terminated or been cancelled, you or the person otherwise entitled to
exercise the Option as provided in this Agreement may at any time purchase all
or any portion of the Shares that may then be purchased under that Schedule.

**[Notwithstanding the foregoing, if and to the extent this Option is continued,
assumed or replaced in connection with a Change in Control that constitutes a
Corporate Transaction as provided in Section 12(b)(1) of the Plan, and if within
one year after such Corporate Transaction you experience an involuntary
termination of Service for reasons other than Cause, then this Option shall
immediately become exercisable in full and shall remain exercisable for one year
following your termination of Service.]

In addition, vesting and exercisability of this Option may be accelerated during
the term of the Option under the circumstances described in Sections 12(b)(2)
and 12(c) of the Plan, and at the discretion of the Committee in accordance with
Section 3(b)(2) of the Plan.

 

3. Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:

 

  (a) The expiration date specified on the cover page of this Agreement;

 

  (b) Upon your termination of Service for Cause;

 

  (c) Upon the expiration of any applicable period specified in Section 6(e) of
the Plan or Section 2 of this Agreement during which this Option may be
exercised after your termination of Service; or

 

  (d) The date (if any) fixed for termination or surrender of this Option
pursuant to Sections 12(b)(2), 12(b)(3), 12(c) or 12(d) of the Plan.

 

4. Service Requirement. Except as otherwise provided in Section 6(e) of the Plan
or Section 2 of this Agreement, this Option may be exercised only while you
continue to provide Service to the Company or any Affiliate, and only if you
have continuously provided such Service since the date this Option was granted.

 

* Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.

 

Non-Statutory Stock Option Agreement-Employee (2010 Equity Incentive Plan)   
Page 2



--------------------------------------------------------------------------------

5. Exercise of Option. Subject to Section 4, the vested and exercisable portion
of this Option may be exercised at any time during the Option term by delivering
a written notice of exercise to the Company at its principal executive office,
and by providing for payment of the exercise price of the Shares being acquired
and any related withholding taxes. The notice of exercise, in the form attached
to this Agreement, shall be provided to the Company’s Chief Financial Officer.
The notice shall state the number of Shares to be purchased, and shall be signed
by the person exercising the Option. If you are not the person exercising the
Option, the person submitting the notice also must submit appropriate proof of
his/her right to exercise the Option.

 

6. Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:

 

  (a) Cash (including personal check, cashier’s check or money order);

 

  (b) To the extent permitted by the Committee, by means of a broker-assisted
cashless exercise in which you irrevocably instruct your broker to deliver
proceeds of a sale of all or a portion of the Shares to be issued pursuant to
the exercise to the Company in payment of the exercise price of such Shares; or

 

  (c) By delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased;
or

 

  (d) By authorizing the Company to retain, from the total number of Shares as
to which the Option is being exercised, that number of Shares having a Fair
Market Value on the date of exercise equal to the exercise price for the total
number of Shares as to which the Option is being exercised.

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares or by authorizing the Company to retain Shares is
undesirable for any reason, you will not be permitted to pay any portion of the
exercise price in that manner.

 

7. Withholding Taxes. You may not exercise this Option in whole or in part
unless you make arrangements acceptable to the Company for payment of any
federal, state, local or foreign withholding taxes that may be due as a result
of the exercise of this Option. You hereby authorize the Company (or any
Affiliate) to withhold from payroll or other amounts payable to you any sums
required to satisfy such withholding tax obligations, and otherwise agree to
satisfy such obligations in accordance with the provisions of Section 14 of the
Plan. If you wish to satisfy some or all of such withholding tax obligations by
delivering Shares you already own or by having the Company retain a portion of
the Shares being acquired upon exercise of the Option, you must make such a
request which shall be subject to approval by the Company. Delivery of Shares
upon exercise of this Option is subject to the satisfaction of applicable
withholding tax obligations.

 

8. Delivery of Shares. As soon as practicable after the Company receives the
notice and exercise price provided for above, and has determined that all
conditions to exercise, including Sections 7 and 9 of this Agreement, have been
satisfied, it shall deliver to the person exercising the Option, in the name of
such person, the Shares being purchased, as evidenced by issuance of a stock
certificate or certificates, electronic delivery of such Shares to a brokerage
account designated by such person, or book-entry registration of such Shares
with the Company’s transfer agent. The Company shall pay any original issue or
transfer taxes with respect to the issue or transfer of the Shares and all fees
and expenses incurred by it in connection therewith. All Shares so issued shall
be fully paid and nonassessable.

 

Non-Statutory Stock Option Agreement-Employee (2010 Equity Incentive Plan)   
Page 3



--------------------------------------------------------------------------------

9. Compliance with Laws. This Option may be exercised only if the issuance of
Shares upon such exercise complies with all applicable legal requirements,
including compliance with the provisions of applicable federal and state
securities laws.

 

10. Transfer of Option. During your lifetime, only you (or your guardian or
legal representative in the event of legal incapacity) may exercise this Option
except in the case of a transfer described below. You may not assign or transfer
this Option except (i) for a transfer upon your death in accordance with your
will, by the laws of descent and distribution or pursuant to a beneficiary
designation submitted in accordance with Section 6(d) of the Plan, (ii) pursuant
to a qualified domestic relations order, or (iii) with the prior written
approval of the Company, by gift, in a form accepted by the Company, to a
permitted transferred under General Instruction A(5) to Form S-8 under the
Securities Act. The Option held by any such transferee will continue to be
subject to the same terms and conditions that were applicable to the Option
immediately prior to its transfer and may be exercised by such transferee as and
to the extent that the Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement.

 

11. No Stockholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a stockholder of the
Company with respect to any Shares subject to this Option until a certificate
evidencing such Shares has been issued, electronic delivery of such Shares has
been made to your designated brokerage account, or an appropriate book entry in
the Company’s stock register has been made. No adjustments shall be made for
dividends or other rights if the applicable record date occurs before your stock
certificate has been issued, electronic delivery of your Shares has been made to
your designated brokerage account, or an appropriate book entry in the Company’s
stock register has been made, except as otherwise described in the Plan.

 

12. Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

13. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Delaware (without regard to its conflicts or choice of law
principles).

 

14. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns , and on the successors and
assigns of the Company.

 

15. Other Agreements. You agree that in connection with the exercise of this
Option, you will execute such documents as may be necessary to become a party to
any stockholder, voting or similar agreements as the Company may require.

 

16. Restrictive Legends. The Company may place a legend or legends on any
certificate representing Shares issued upon the exercise of this Option
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 15 of this Agreement. You agree that in order
to ensure compliance with the restrictions referred to in this Agreement, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent.

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

Non-Statutory Stock Option Agreement-Employee (2010 Equity Incentive Plan)   
Page 4



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

Non-Statutory Stock Option

                            , 20        

SPS Commerce, Inc.

333 South Seventh Street, Suite 1000

Minneapolis, Minnesota 55402

Attention: Chief Financial Officer

Ladies and Gentlemen:

I hereby exercise the following option (the “Option”) granted to me under the
SPS Commerce, Inc. 2010 Equity Incentive Plan (as amended from time to time, the
“Plan”) with respect to the number of shares of common stock of SPS Commerce,
Inc. (the “Company”) indicated below:

 

  Name:       Date of Grant of Option:       Exercise Price Per Share:      
Number of Shares With Respect to Which the Option is Hereby Exercised:      
Total Exercise Price:    

 

  ¨ Enclosed with this Notice is a check, cashier’s check or money order in the
amount of the Total Exercise Price.

 

  ¨ Enclosed with this Notice is a copy of my irrevocable instruction to my
broker,                     , to deliver to the Company proceeds of the sale of
some or all of the Shares being acquired in an amount equal to the Total
Exercise Price.

 

  ¨ Enclosed with this Notice is a certificate evidencing unencumbered Shares
(duly endorsed in blank) having an aggregate Fair Market Value (as defined in
the Plan) equal to or in excess of the Total Exercise Price or an affidavit of
ownership in the form of Exhibit A attached hereto attesting to my ownership of
unencumbered Shares having an aggregate Fair Market Value (as defined in the
Plan) equal to or in excess of the Total Exercise Price.

 

  ¨ I elect to pay the Total Exercise Price through a reduction in the number of
Shares to be delivered to me upon this exercise of the Option.



--------------------------------------------------------------------------------

In connection with this exercise, I represent, warrant and acknowledge as
follows:

 

  •  

I will provide for the payment to the Company, in a manner agreed to by the
Company, of the amount of any required withholding taxes in connection with this
exercise as provided in Section 14 of the Plan.

 

  •  

I am the owner of all Shares delivered with this Notice or attested to on the
attached affidavit of ownership, free and clear of all liens, security interests
and other restrictions or encumbrances.

Please issue the number of Shares with respect to which the Option is being
exercised (or the net number of Shares if the Total Exercise Price and/or
applicable withholding taxes are being paid through a reduction in the number of
Shares to be delivered to me) in the manner indicated below:

 

  ¨ Issue a certificate (the “Certificate”) for the Shares in the name of the
person(s) indicated below and deliver the Certificate to the address indicated:

 

  Name(s) in Which to Issue Certificate:        Address to Which Certificate
Should be Delivered:                             Principal Mailing Address for
Holder of the Certificate (if different from above):                          

 

  ¨ Electronic delivery of the Shares to my brokerage account as indicated
below:

 

  Name of Brokerage Firm:       My Account Number:       Brokerage Firm DWAC
Participant Number:    

 

  ¨ Create a book-entry registration of the Shares in the name of the person(s)
indicated below:

 

  Name(s) in Which to Create Book-Entry Registration:       Mailing Address for
Book-Entry Holders:                



--------------------------------------------------------------------------------

Very truly yours,

                                                             
                                                                              

Signature

                                                                           
                                                                

Name, please print

                                                             
                                                                              

Social Security Number



--------------------------------------------------------------------------------

Exhibit A

Affidavit of Ownership of

SPS Commerce, Inc. Common Stock

Pursuant to the Notice of Exercise that I have submitted to SPS Commerce, Inc.
(the “Company”), I am electing to pay (select one or both)

 

  ¨ the Total Exercise Price for the option shares

 

  ¨ federal income tax withholding in excess of the minimum required withholding
amount

by attesting to ownership of the shares listed below and hereby tender for
accounting purposes such shares in payment thereof. I hereby certify that:

 

1. I beneficially own                  shares of Company common stock (the “Swap
Shares”) as of the date hereof. These Swap Shares are:

 

  ¨ Held in my name individually and a photocopy of the stock certificate
evidencing my ownership is attached.

 

  ¨ Held in my name and                              as joint tenants and a
photocopy of the stock certificate evidencing ownership is attached.

 

  ¨ Held in a brokerage account in the name of
                                    . A photocopy of a brokerage statement of
account, dated within the preceding two months and showing evidence of ownership
of Company stock, is attached. (The option holder may block out information not
relevant to Company stock ownership on the account statement.)

 

2. The Swap Shares are held by me as described above and are not held for my
benefit by a Trustee or custodian in the SPS Commerce, Inc. 401(k) Retirement
Savings Plan, in an IRA account or in any other type of employee benefit or tax
deferral plan.

 

    Date      Signature